Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 9/21/22 is acknowledged.
Claims 1-13 have been considered for examination.
Claims 14-21 have been withdrawn from consideration as being non-elected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 10537570 to Schummer et al (Schummer) in view of US 8846679 to Folger et al. (Folger 679), 2019/0022013 to Dixit et al (Dixit) and US 20060159758 to Gandhi et al (Gandhi). 
Schummer teaches pimobendan oral composition in the form of tablets, chewable tablets, capsules  which include powders, granules (  col. 9, l 50-54), for treating heart conditions such as congestive heart failure or mitral valve disease. The composition is typically administered in admixture with inert carriers such as lactose, sucrose, glucose, magnesium stearate, dicalcium phosphate, mannitol, sorbitol; binders such as polyethylene glycol, lubricants such as magnesium stearate (col. 10, l 13-32). 
Schummer  does not explicitly teach a soft chewable tablet. Schummer also does not teach the instant claimed core granule coated with polyvinyl alcohol-polyethylene glycol of instant claim 1. Schumer also lacks the claimed amounts, particle sizes and the excipients of claim 6 and 7. 
Dixit teaches soft chewable tablets that are palatable for veterinary administration (abstract, 0011), that are further coated for providing a desired release or taste masking (0045). The composition is in the form of microparticles or nanoparticles [0047] and further include excipients such as lubricant, plasticizer, humectants, vegetable oils (soybean oils) [0049), Polyethylene glycol as a binder [0053], diluents such as sugars, cellulose, starches [0055], plasticizers [0064], taste masking agents [0060]. Dixit exemplifies the instant claimed excipients-soybean oil, beef flavor, sodium lauryl sulfate, polyethylene glycol, croscarmellose sodium, glycerin, magnesium stearate and pimobendan (table 65).
Folger 679 teaches a process of preparing solid formulations of pimobendan comprising the steps of granulating, screening, mixing, compressing and packaging, as follows:

    PNG
    media_image1.png
    415
    542
    media_image1.png
    Greyscale

Folger ‘679 teaches the same amounts of pimobendan as that of claim 2 (see col. 2, l 14-20). The composition further comprises lactose, corn starch, croscarmellose sodium, citric acid, beef flavor (claim 10), povidone (claim 12), colloidal anhydrous silica and magnesium stearate (col. 2, l 20-24). In particular, col. 2, l 27-33 describes a suspension of micronized pimobendan and binder solution, sprayed on to a powder bed of citric acid, lactose, starch, flavor. Further, Folger ‘679 describes a tablet formulation in col. 6, l 56-67 and Example 1. Folger ‘679 also teaches the starches of claims 8-9 (col. 4, l 59-65).
For claimed average particle sizes of 100-1500 microns of the granulate (claim 3), Folger ‘679 teaches that the lactose particles have a size of 200 micron (col. 4, l 49-58). Folger 679 teaches that the composition is homogeneously dispersed and is stable ( col. 3, l 25-39). 
Thus, it would have been obvious for one of an ordinary skill in the art would have modified the teachings of Schummer so as to prepare chewable compositions such as tablets or capsules, wherein the composition is in the form of granules or powders i.e., micronized pimobendan and binder solution, sprayed on to a powder bed of citric acid, lactose, starch, flavor, and other excipients (such as suggested by Folger 679) and also include excipients soybean oil, glycerin, sodium lauryl sulphate (suggested by Dixit) by homogeneously mixing the above components, because though Schummer suggests tablets and capsules, the reference does not exemplify a composition whereas Folger 670 and Dixit teaches preparing a chewable and  solid particulate pimobendan composition that is stable and yet provides an immediate release of the active. The combination of Schummer, Dixit and Folger suggest all of the claimed excipients in preparing microparticulate pimobendan compositions and suggests stability and palatability of the composition 
Schummer, Folger ‘679 and Dixit lack the instant PVA-PEG coating of claim 1.
	Gandhi teaches a coating composition for taste masking coating to mask the taste of a medicinal substance and include a copolymer of acrylate and methacrylate with a quaternary ammonium group in combination with sodium carboxymethylcellulose and a polyvinyl alcohol-polyethylene glycol copolymer (abstract, 0009 & 0040). Gandhi teaches that the composition further includes a lubricant may be one or more of talc, glyceryl monostearate, magnesium stearate, and colloidal silica (0011, 0027). The core includes an active agent (0014) and an insoluble, a soluble or swellable material, including sugars such as glucose, lactose (0018). Further, Gandhi teaches that the compositions can be prepared in the form of chewable tablets, dry powders etc (0021) and the coating may further include plasticizers, coloring agents etc (0022). While Gandhi does not teach pimobendan, Gandhi teaches cardiovascular agents and Schummer also teaches pimobendan is useful for treating cardiovascular conditions. 
Hence, it would have been obvious for one of an ordinary skill in the art to further modify the teachings of Schummer (modified with Folger and Dixit)and further coat the drug containing core with a taste masking coating of Kollicoat because Gandhi teaches that the taste masking coating comprising PVA-PEG provides taste masking that is both palatable and also bioavailable, with increased release rate (0037, 0038, 0040, 0050 and example 1). One of an ordinary skill in the art would have expected that the composition of Schummer (modified by Folger and Gandhi) to result in a stable, palatable composition that still provides a desired release of the drug from the taste mask coated composition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611